 



EXHIBIT 10.6

RESTRICTED STOCK GRANT
APAC CUSTOMER SERVICES, INC.
RESTRICTED STOCK AWARD AGREEMENT
     THIS AGREEMENT (this “Agreement”) is made this                      (the
“Grant Date”), between APAC Customer Services, Inc., an Illinois corporation
(the “Company”), and                      (the “Participant”).
RECITAL:
     WHEREAS, the Company desires to grant to the Participant certain Restricted
Shares under the Company’s 2005 Incentive Stock Plan, as amended from time to
time (the “Plan”), which has been approved by its shareholders.
     NOW THEREFORE, in consideration of the mutual covenants set forth herein,
the parties agree as follows:
     1. Grant of the Restricted Stock Award. Subject to the terms and conditions
set forth in this Agreement and the Plan, the Company hereby grants to the
Participant an Award consisting of                      Restricted Shares,
subject to adjustment pursuant to the terms of the Plan. Capitalized terms not
defined herein shall have the same meaning as set forth in the Plan. Each
Restricted Share shall vest and become unrestricted in accordance with Section 2
hereof.
     2. Vesting.
          (a) Except as set forth at Section 2(b), 2(c), 2(d) or 2(e) hereof,
the Award shall vest upon: (i) the attainment by the Company of the performance
conditions set forth on Schedule A attached hereto and (ii) the Participant’s
continuous Service until the second anniversary of the Grant Date. “Service”
shall mean (i) an employee-employer relationship between the Participant and the
Company or any of its Subsidiaries, (ii) service to the Company or any of its
Subsidiaries provided by the Participant as a member of the Company’s or such
Subsidiary’s Board of Directors, or (iii) service by Participant as a consultant
or independent contractor. Participant will not be treated as terminating
Service (A) where there is a simultaneous reemployment or continuing employment
of Participant by the Company or any of its Subsidiaries, (B) where there is a
simultaneous establishment of a consulting relationship or continuing consulting
relationship between the Participant and the Company or any of its Subsidiaries,
or (C) if Participant continues to serve as a member of the Board of Directors
of the Company or any of its Subsidiaries after the termination of an
employee-employer or consulting relationship, in which case, the Participant’s
Service will cease on the date Participant no longer is employed by the Company
or any of its Subsidiaries, no longer performs services as a consultant, and is
no longer a member of the Board of Directors of the Company or any of its
Subsidiaries. The Committee, in its sole discretion, shall determine the effect
of all matters and questions relating to terminations of Service, including, but
not by

1



--------------------------------------------------------------------------------



 



way of limitation, the question of whether a particular leave of absence
constitutes a termination of Service.
          (b) If a Change in Control occurs while the Participant is providing
Services to the Company or one of its Subsidiaries, the Restricted Shares shall
immediately fully vest.
          (c) If the performance conditions set forth on Schedule A have been
achieved and thereafter the Participant’s Service is terminated due to the
Participant’s death or Disability, the Restricted Shares shall immediately fully
vest upon the occurrence of such termination. “Disability” shall mean a
disability as determined under the Company’s long term disability benefit plan
then in effect covering the Participant.
          (d) If the Participant’s Service terminates prior to the date of
vesting under Section 2(a) and 2(b), for any reason other than as provided in
Section 2(c) hereof, the Award shall be forfeited by the Participant and
cancelled by the Company. The Participant irrevocably grants to the Company the
power of attorney to transfer any unvested Restricted Shares forfeited to the
Company and agrees to execute any document required by the Company in connection
with such forfeiture and transfer.
          (e) Section 2(d) to the contrary notwithstanding, the Committee, in
its sole discretion, may at any time cause all or part of the Participant’s
Restricted Shares to vest upon a termination of the Participant’s Service.
          (f) Upon the vesting of Restricted Shares pursuant to Section 2(a),
2(b), 2(c) or 2(e) hereof, all restrictions on such vested Restricted Shares
shall lapse and such Restricted Shares shall become unrestricted and freely
transferable.
     3. Rights as a Shareholder. The Company will issue the Restricted Shares by
registering the Restricted Shares in book entry form with the Company’s transfer
agent in the Participant’s name and the applicable restrictions will be noted in
the records of the Company’s transfer agent and in the book entry system. No
certificate(s) representing all or a part of the Restricted Shares will be
issued until the Restricted Shares become vested. The Participant may exercise
all voting rights with respect to the Restricted Shares. Dividends (as they may
be declared and paid on Common Stock to shareholders from time to time) shall
not be payable on any Restricted Shares that are not vested.
     4. No Employment Rights. Nothing contain herein shall confer upon the
Participant the right to continue in the Service of the Company or any of its
Subsidiaries, or to interfere with or limit the right of the Company or such
subsidiary to terminate Participant’s Service at any time.
     5. Transferability. The Restricted Shares subject to the Award and not then
vested may not be sold, transferred, assigned, pledged, hypothecated, encumbered
or otherwise disposed of (whether by operation of law or otherwise) or be
subject to execution, attachment or similar process, (collectively referred to
as a “Transfer”) and any attempt to so Transfer such Restricted

2



--------------------------------------------------------------------------------



 



Shares shall be null and void, other than a Transfer by will or the laws of
descent and distribution.
     6. Repayment of Restricted Shares or Proceeds. The Company may rescind the
Award, to the extent vested, if prior to (a) the occurrence of a Change of
Control and (b) six (6) months after the date of vesting of the Restricted
Shares, the Participant violates any promise, covenant, or agreement relating to
(i) restrictions on the Participant’s ability to compete with the Company or
solicit its customers or employees or (ii) the Participant’s duty to keep
information about the Company confidential. The Company may exercise such
rescission right at any time within two years after the occurrence of an event
under the foregoing clauses (i) or (ii). In the event of such rescission, the
Participant shall either tender to the Company the then-vested Restricted Shares
or, if the Restricted Shares are not within the Participant’s possession or
control, shall pay to the Company an amount in cash equal to the proceeds of any
Transfer thereof by the Participant (or, if no proceeds were received, a cash
amount equal to the Fair Market Value of the Restricted Shares on the date of
Transfer), in such manner and on such terms and conditions as may be required by
the Company, and the Company shall be entitled to a right of set-off against any
amount owed to the Participant by the Company.
     7. Withholding. By accepting the Award, the Participant agrees to make
appropriate arrangements with the Company for the satisfaction of any applicable
federal, state or local income tax withholding requirements, including the
payment to the Company of all such taxes and requirements in connection with the
distribution or delivery of the vested Restricted Shares, or other settlement in
respect of the Restricted Shares upon vesting, and the Company shall be
authorized to take such action as may be necessary (including, without
limitation, at the election of the Participant, (a) withholding vested
Restricted Shares otherwise deliverable to the Participant hereunder, except
that this election shall not apply in the case of withholding required upon the
filing of an election under Section 83(b) of the Internal Revenue Code of 1986,
as amended (the “Code”) pursuant to Section 15 hereof, or (b) withholding
amounts from any compensation or other amount owing from the Company to the
Participant) to satisfy all obligations for the payment of such taxes; provided,
however, that in no event shall the value of vested Restricted Shares so
withheld by the Company exceed the minimum withholding rates required by
applicable statutes.
     8. Notices. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given (a) on the date of delivery if delivered by hand,
(b) on the date of transmission, if delivered by confirmed facsimile, (c) on the
first business day following the date of deposit if delivered by guaranteed
overnight delivery service, or (d) on the fourth business day following the date
delivered or mailed by United States registered or certified mail, return
receipt requested, postage prepaid, addressed to the Company in care of its
General Counsel and to the Participant at the address (or to the facsimile
number) shown on the records of the Company.
     9. Failure to Enforce Not a Waiver. The failure of the Company to enforce
at any time any provision of this Agreement shall in no way be construed to be a
waiver of such provision or of any other provision hereof.

3



--------------------------------------------------------------------------------



 



     10. Authority of Committee. The Committee shall have full authority to
interpret and construe the terms of this Agreement. The determination of the
Committee as to any such matter of interpretation or construction shall be
final, conclusive and binding.
     11. Choice of Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of Illinois without regard
to its conflicts of law principles.
     12. Counterparts. This Agreement may be executed in two counterparts each
of which shall be deemed an original and both of which together shall constitute
one and the same instrument. Any facsimile of this Agreement shall be considered
an original document.
     13. Complete Agreement; Inconsistencies. The Award is made pursuant to the
Plan, the terms of which are incorporated herein by reference. The Plan and this
Agreement embody the complete agreement and understanding among the parties
respecting the subject hereof and supersede and preempt any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way. In the
event of any conflict between the terms of the Plan and this Agreement, the
terms of the Plan shall prevail.
     14. Successors and Assigns. This Agreement is intended to bind and inure to
the benefit of and be enforceable by the Participant, the Company and their
respective permitted successors and assigns (including personal representatives,
heirs and legatees), and is intended to bind all successors and assigns of the
respective parties, except that the Participant may not assign any of the
Participant’s rights or obligations under this Agreement except to the extent
and in the manner expressly permitted hereby.
     15. Compliance with Code Section 409A. To the extent that any Award under
this Agreement becomes subject to Code Section 409A, it is intended that such
Award be in compliance with Code Section 409A and the terms of the Plan and this
Agreement shall be construed, to the fullest extent possible, to be in
compliance with Code Section 409A.
     16. Section 83(b) Election.
          (a) The Participant understands that under Section 83(a) of the Code,
the excess of the fair market value of unvested Restricted Shares on the date
that forfeiture restrictions lapse (the vesting date) over the amount paid for
such Restricted Shares on the Grant Date will be taxed, on the date such
forfeiture restrictions lapse, as ordinary income subject to withholding tax and
tax reporting. For this purpose, the term “forfeiture restrictions” means the
right of the Company to receive back any unvested Restricted Shares upon a
failure of the Company to attain the performance condition set forth in
Section 2(a)(i) or, to the extent such performance condition is so attained, the
termination of the Participant’s Service with the Company prior to the date of
vesting provided in Section 2(a)(ii) and other than as provided in Section 2(b),
2(c) and 2(e) hereof. The Participant understands that the Participant may elect
under Section 83(b) of the Code to be taxed at ordinary income rates on the fair
market value of the unvested Restricted Shares at the time they are acquired,
rather than when and as the Restricted Shares cease to be subject to the
forfeiture restrictions. Such election (an “83(b) Election”) must be filed with
the Internal Revenue Service within 30 days

4



--------------------------------------------------------------------------------



 



following the Grant Date of the Award. The Participant understands that (a) the
Participant will not be entitled to a deduction for any ordinary income
previously recognized as a result of the 83(b) Election if the unvested
Restricted Shares are subsequently forfeited to the Company and (b) the 83(b)
Election may cause the Participant to recognize more compensation income than
the Participant would have otherwise recognized if the value of the Restricted
Shares subsequently declines.
          (b) THE FORM FOR MAKING AN 83(b) ELECTION IS ATTACHED TO THIS
AGREEMENT AS EXHIBIT B. THE PARTICIPANT UNDERSTANDS THAT FAILURE TO FILE SUCH AN
ELECTION WITHIN THE 30-DAY PERIOD MAY RESULT IN THE RECOGNITION OF ORDINARY
INCOME AS THE FORFEITURE RESTRICTIONS LAPSE.
          (c) The Participant further understands that an additional copy of
such election form should be filed with the Participant’s federal income tax
return for the calendar year in which the date of this Agreement occurs. The
Participant acknowledges that the foregoing is only a general summary of the
federal income tax laws that apply to the Award of the Restricted Shares under
this Agreement and does not purport to be complete.
          (d) THE PARTICIPANT FURTHER ACKNOWLEDGES THAT THE COMPANY HAS DIRECTED
THE PARTICIPANT TO SEEK INDEPENDENT ADVICE REGARDING THE APPLICABLE PROVISIONS
OF THE CODE, THE INCOME TAX LAWS OF ANY MUNICIPALITY, STATE OR FOREIGN COUNTRY
IN WHICH THE PARTICIPANT MAY RESIDE, AND THE TAX CONSEQUENCES OF THE
PARTICIPANT’S DEATH.
          (e) The Participant agrees to execute and deliver to the Company with
this Agreement a copy of the Acknowledgment and Statement of Decision Regarding
Section 83(b) Election attached hereto as Exhibit A. The Participant further
agrees that the Participant will execute and deliver to the Company with this
Agreement a copy of the 83(b) Election attached hereto as Exhibit B if
Participant chooses to make such an election.
     IN WITNESS WHEREOF, the Company has caused this Agreement to be duly
executed and the Participant has hereunto set his hand, effective as of the
Grant Date.

                      APAC CUSTOMER SERVICES, INC.    
 
                    By:        
 
      Name:  
 
            Its: Senior Vice President and Chief Financial Officer  
 
               
 
                              Participant:    

5



--------------------------------------------------------------------------------



 



SCHEDULE A
The performance conditions set forth at Section 2(a)(i) of the Agreement are:

6



--------------------------------------------------------------------------------



 



EXHIBIT A
ACKNOWLEDGMENT AND STATEMENT OF DECISION REGARDING
SECTION 83(b) ELECTION
     The undersigned, a recipient of                      shares of Common Stock
of APAC Customer Services, Inc., an Illinois corporation (the “Company”),
pursuant to a restricted stock award granted under the terms of the Company’s
2005 Incentive Stock Plan, as amended from time to time (the “Plan”), hereby
states as follows:
     1. The undersigned acknowledges receipt of a copy of the Restricted Stock
Award Agreement and Plan relating to the offering of such shares. The
undersigned has carefully reviewed the Plan and the Restricted Stock Award
Agreement pursuant to which the award was granted.
     2. The undersigned either (check and complete as applicable):

             
 
  (a)   o   has consulted, and has been fully advised by, the undersigned’s own
tax advisor, ____________, whose business address is ____________, regarding the
federal, state and local tax consequences of receiving shares under the Plan,
and particularly regarding the advisability of making an election pursuant to
Section 83(b) of the Internal Revenue Code of 1986, as amended (the “Code”), and
pursuant to the corresponding provisions, if any, of applicable state law, or
 
           
 
  (b)   o   has knowingly chosen not to consult such a tax advisor.

     3. The undersigned hereby states that the undersigned has decided (check as
applicable):

             
 
  (a)   o   to make an election pursuant to Section 83(b) of the Code, and is
submitting to the Company, together with the undersigned’s executed Restricted
Stock Award Agreement, an executed form entitled “Election Under Section 83(b)
of the Internal Revenue Code of 1986”, or
 
           
 
  (b)   o   not to make an election pursuant to Section 83(b) of the Code.

     4. Neither the Company nor any Subsidiary or representative of the Company
has made any warranty or representation to the undersigned with respect to the
tax consequences of the undersigned’s acquisition of shares under the Plan or of
the making or failure to make an election pursuant to Section 83(b) of the Code
or the corresponding provisions, if any, of applicable state law.

         
Dated: _______________
       
 
  Participant:    

 



--------------------------------------------------------------------------------



 



EXHIBIT B
ELECTION UNDER SECTION 83(b)
OF THE INTERNAL REVENUE CODE OF 1986
     The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, to include in taxpayer’s gross income
for the current taxable year the amount of any compensation taxable to taxpayer
in connection with taxpayer’s receipt of the property described below:

  1.   The name, address, taxpayer identification number and taxable year of the
undersigned are as follows:

NAME OF TAXPAYER: _________________________________
ADDRESS: ____________________________________________
                    ____________________________________________
IDENTIFICATION NO. OF TAXPAYER: ___________________
TAXABLE YEAR: ____________

  2.   The property with respect to which the election is made is described as
follows: _________ shares of Common Stock of APAC Customer Services, Inc., an
Illinois corporation (the “Company”).     3.   The date on which the property
was transferred is _________.     4.   The property is subject to the following
restrictions:

The property is subject to a forfeiture right pursuant to which the Company can
reacquire the shares if either (a) the Company fails to attain certain
performance objectives for the period _________ through _________ or (b) the
taxpayer’s services with the Company are terminated for certain reasons during
the period commencing on _________ and ending on _________.

  5.   The aggregate fair market value at the time of transfer, determined
without regard to any restriction other than a restriction which by its terms
will never lapse, of such property is $_________ (_________ dollars).     6.  
The amount (if any) paid for such property is $0.00.

     The undersigned has submitted a copy of this statement to the person for
whom the services were performed in connection with the undersigned’s receipt of
the above-described

 



--------------------------------------------------------------------------------



 



property. The undersigned is the person performing the services in connection
with the transfer of said property.
     The undersigned understands that the foregoing election may not be revoked
except with the consent of the Commissioner of Internal Revenue.

         
Dated: ____________
       
 
  Taxpayer    

2